Appellant has filed a motion for a rehearing in which he insists that we erred in holding the evidence *Page 260 
sufficient to sustain his conviction. He also complains of the severe penalty assessed him. We have again carefully examined the record but remain of the opinion that a proper disposition was made of the case on original submission. The punishment received by appellant was a question for the jury which, under the facts, we would not be authorized to disturb.
The motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.